Whatever they are called, the so-called trust certificates are plainly security for a loan, the debt being evidenced by the outstanding accepted bill of exchange. For that reason we concur in the holding that under our law they should be regarded as chattel mortgages. We cannot agree that the mere fortuitous circumstance that title happens to come via the debtor rather than directly from the seller of the property, or from another intervening lender such as a bank, makes any difference. The determinative thing is that the title is held as security for the debt and is subject to defeasance upon payment of the debt. *Page 462